DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both articulated arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "its direction of advance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sprayer chassis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “comprising stabilization tensions of composite material” in line 7.  What comprises?  It is uncertain whether the spraying boom support, each articulated arm, bar sections or composite material comprises stabilization tensioners of composite material.
In claim 1, line 7, the recitation “stabilization tensioners” appears to be a double inclusion of the “stabilization tensioners” recited in line 5.
In claim 1, line 8, the recitation “composite material” is a double inclusion of the “composite material” recited in line 7.
Claim 1 recites the limitation "their ends" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 9, the recitation “at least three tubular sections” is a double inclusion of the “bar sections” recited in lines 6-7.
In claim 1, line 10, the recitation “composite material” is a double inclusion of the “composite material” recited in line 7 or 8.
Claim 1 recites the limitation "the linking" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the main bar section" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the folding break" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the main" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the secondary bar" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the break" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the last section" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "bar" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims are replete with indefiniteness.  Limited time for examination prohibits a complete editorial review of the claims.  The above is an exemplary listing.  Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance with 35 U.S.C. 112.
Applicant should not misconstrue the lack of art rejection as an indication of allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wissler et al. (2017/0000103).

articulated arms (one shown in figure 1, two disclosed in paragraph 0002, lines 3-5);
a center support section (attachment section of the tractor, paragraph 0046) of the sprayer chassis (chassis of the tractor);
wherein the articulated arms comprise a set of stabilization tensioners 8;
bar sections 5,6,7 of composite material (beams 8 are made of fiber-reinforced composite material such as carbon fiber reinforced plastic, paragraph 0050);
metal nodes 15,16;
inserts 17.
Claim 5 is a product by process claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK